Exhibit 10.2

 

LOGO [g48059img01.jpg]

May 20, 2019

STRICTLY CONFIDENTIAL

Jennifer Simpson

CEO and President

Delcath Systems, Inc.

1633 Broadway, Suite 22C

New York, NY 10019

 

Re:

Engagement

Dear Jennifer:

This letter will confirm our understanding that Delcath Systems, Inc. (the
“Company”) has engaged ROTH Capital Partners, LLC (“ROTH”) as its exclusive
placement agent in connection with the matters described below, subject to the
terms and conditions set forth in this letter agreement (this “Agreement”).

 

Section 1.    Engagement as Placement Agent. For a period of 45 days following
the date hereof (the “Engagement Period”), ROTH will serve as the Company’s
exclusive placement agent with respect to the private placement, on a best
efforts basis, of the Company’s equity or equity-linked securities in a “PIPE”
transaction (the “Private Placement”). The terms and conditions of the
securities to be issued in the Private Placement shall be as mutually agreed
upon by the Company and ROTH. The Company may terminate preparations and
negotiations for the Private Placement at any time and shall have no obligation
to sell any securities to any potential purchaser(s) introduced to it by ROTH.
Section 2.    Compensation. Concurrently with the consummation of the Private
Placement, the Company will pay ROTH, in cash, a fee equal to 7.0% of the gross
proceeds received from the sale of securities in the Private Placement (the
“Securities”), excluding proceeds received from ROSALIND Advisors, Inc.
(“ROSALIND”). With respect to proceeds received from ROSALIND, the Company will
pay ROTH, in cash or at the option of the Company in the form of Securities, a
fee equal to 3.0% (collectively, the “Placement Agent’s Fee”). Notwithstanding
the foregoing, ROTH shall not be entitled to receive any fee or other
compensation with respect to the contribution of senior notes of the Company in
exchange for securities being issued in the Private Placement, or with respect
to securities sold to officers, directors or employees.

 

ROTH CAPITAL PARTNERS, LLC ROTH CAPITAL PARTNERS, LLC

888 SAN CLEMENTE DRIVE, NEWPORT BEACH, CA 92660 |
800.678.9147  |  WWW.ROTH.COM  |  MEMBER SIPC/FINRA



--------------------------------------------------------------------------------

Page 2

 

Section 3.    Expenses. In addition to compensation payable pursuant to
Section 2, and regardless of whether a Private Placement is consummated, the
Company shall reimburse ROTH for reasonable out of pocket expenses incurred by
ROTH in connection with this engagement, including the fees and disbursements of
its counsel. Out of pocket and legal expenses exceeding $50,000 shall require
prior approval by the Company. Such approval shall not be unreasonably withheld.
Section 4.    Fee Tail. If the Private Placement is not consummated during the
Engagement Period, ROTH shall be entitled to the Placement Agent’s Fee,
calculated in the manner provided in Section 2, with respect to any offering of
the Company’s securities to the extent that such financing or capital is
provided to the Company or its affiliates by investors which ROTH “wall-crossed”
as part of this Private Placement during the Engagement Period, excluding
ROSALIND Advisors, Inc., provided that such offering is consummated within the 2
month period following the expiration of the 45 day Engagement Period specified
in Section 1 of this Agreement. Upon the expiration or throughout the Engagement
Period, upon the Company’s request, ROTH shall provide the Company with a
written list of investors to whom the foregoing provisions will apply. For the
avoidance of doubt, this Agreement shall not constitute a grant to ROTH of a
right of first offer or refusal to act as the Company’s investment banker,
placement agent, dealer manager or in any similar capacity with respect to any
subsequent offerings by the Company. Section 5.    Disclosure Materials;
Representations and Warranties. The Company hereby authorizes ROTH to transmit
to the prospective investors, copies of the Company’s most recent filings with
the Securities and Exchange Commission, together with (if ROTH requests the
same) summary materials prepared by the Company (the “Disclosure Materials”).
The parties acknowledge that the Company has not filed its Form 10-K for the
fiscal year ended December 31, 2018 or its Form 10-Q for the quarter ended
March 31, 2019. The Company represents and warrants that the Disclosure
Materials (i) will be prepared by the management of the Company and reviewed and
approved by its Board of Directors, and (ii) will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein or previously made,
in light of the circumstances under which they were made, not misleading. The
Company will advise ROTH immediately of the occurrence of any event or any other
change known to the Company which results in the Disclosure Materials containing
an untrue statement of a material fact or omitting to state a material fact
required to be stated therein or necessary to make the statements therein or
previously made, in light of the circumstances under which they were made, not
misleading.



--------------------------------------------------------------------------------

Page 3

 

   The Company agrees that it will enter into subscription, registration rights
and other customary agreements in connection with the Private Placement, that
the Company’s counsel will supply an opinion letter on the transaction, and a
negative assurance letter on the non-financial portions of the Disclosure
Materials, if requested, and that the Company’s auditors will supply a “comfort”
letter or the financial information in the Disclosure Materials, all of which
will be in form and substance reasonably acceptable to, and addressed to, ROTH
and (as to the opinion) to the investors in the Private Placement.    The
Company further agrees that ROTH may rely upon, and shall be a third party
beneficiary of, the representations, warranties, covenants and indemnities, set
forth in any agreements with investors in the Private Placement. Section 6.   
Indemnification. The Company agrees to indemnify ROTH and its affiliates as set
forth in Exhibit I attached hereto. Section 7.    No Limitations. Nothing in
this Agreement shall be construed to limit the ability of ROTH or its affiliates
to (a) trade in the Company’s or any other company’s securities or publish
research on the Company or any other company, subject to applicable law, or
(b) pursue or engage in investment banking, financial advisory or other business
relationships with entities that may be engaged in or contemplate engaging in,
or acquiring or disposing of, businesses that are similar to or competitive with
the business of the Company. Section 8.    Miscellaneous. This Agreement shall
be binding on and inure to the benefit of the Company, ROTH, each Indemnified
Person (as defined in Exhibit I attached hereto) and their respective successors
and assignees. This Agreement may not be amended or modified except in writing.
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without regard to principles of conflicts of law. If any
term, provision, covenant or restriction contained in this Agreement, including
Exhibit I hereto, is held by a court of competent jurisdiction or other
authority to be invalid, void, unenforceable or against its regulatory policy,
the remainder of the terms, provisions, covenants and restrictions contained in
this Agreement shall remain in full force and effect and shall in no way be
affected, impaired or invalidated. ROTH is an independent contractor, and any
duties of ROTH arising out of its engagement hereunder shall be owed solely to
the Company or, where applicable, to the Board of Directors or a special
committee thereof. Any advice provided to the Company or the Board of Directors
(or a special committee thereof) is solely for the benefit of the Company and
may not be used, reproduced, disseminated, quoted or referred to, without ROTH’s
prior written consent. If the Private Placement is consummated, ROTH may, at its
expense, place an announcement in such newspapers and periodicals as ROTH may
desire.



--------------------------------------------------------------------------------

Page 4

 

Section 9.    Prior Agreements. This Agreement sets forth the entire
understanding of the parties relating to this engagement. The Company previously
entered into a Settlement Agreement with ROTH dated as of May 13, 2019 (the
“Settlement Agreement”). The parties agree that upon the consummation of the
Private Placement, in addition to paying the compensation owed to ROTH under
Section 2 of this Agreement, the Company shall pay to ROTH the sum of $552,000
in full satisfaction of the Company’s obligations under Sections 2(a) and 2(b)
of the Settlement Agreement. In the event the Private Placement does not occur
and such payment is not made, the Settlement Agreement shall remain in effect,
with the exceptions that Section 2(a) shall be deemed to have been amended to
provide for a payment of $552,000 to ROTH out of the proceeds of the next
Company Financing (as defined therein), and the remainder of Section 2(a) and
all of Section 2(b) shall be deemed to have been deleted. Section 10.   
Arbitration. Any dispute, claim or controversy arising out of or relating to
this Agreement or the breach, termination, enforcement, interpretation or
validity thereof, including the determination of the scope or applicability of
this agreement to arbitrate, shall be determined by arbitration in New York, New
York, before one arbitrator. The arbitration shall be administered by JAMS
pursuant to its Comprehensive Arbitration Rules & Procedures. Judgment on the
Award may be entered in any court having jurisdiction. This clause shall not
preclude parties from seeking provisional remedies in aid of arbitration from a
court of appropriate jurisdiction.    The arbitrator may, in the Award, allocate
all or part of the costs of the arbitration, including the fees of the
arbitrator and the reasonable attorneys’ fees of the prevailing party.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

Page 5

 

If the foregoing terms meet with your approval, please indicate your acceptance
by signing and returning the attached copy of this letter to us.

 

Very truly yours, ROTH CAPITAL PARTNERS, LLC By:  

/s/ James Antonopoulos

Name:   James Antonopoulos Its:   Managing Director

Accepted as of the date first above written:

 

DELCATH SYSTEMS, INC.

By:  

/s/ Jennifer K. Simpson

Name:   Jennifer K. Simpson Its:   President & CEO



--------------------------------------------------------------------------------

EXHIBIT I

Indemnification Provisions

The Company agrees to indemnify and hold harmless ROTH and its affiliates (as
defined in Rule 405 under the Securities Act of 1933, as amended) and their
respective directors, officers, employees, agents and controlling persons (ROTH
and each such person being an “Indemnified Party”) from and against all losses,
claims, damages and liabilities (or actions, including shareholder actions, in
respect thereof), joint or several, to which such Indemnified Party may become
subject under any applicable federal or state law, or otherwise, which are
related to or result from the performance by ROTH of the services contemplated
by or the engagement of ROTH pursuant to this Agreement and will promptly
reimburse any Indemnified Party for all reasonable expenses (including
reasonable counsel fees and expenses_of one counsel) as they are incurred in
connection with the investigation of, preparation for or defense arising from
any threatened or pending claim, whether or not such Indemnified Party is a
party and whether or not such claim, action or proceeding is initiated or
brought by the Company. The Company will not be liable to any Indemnified Party
under the foregoing indemnification and reimbursement provisions (i) for any
settlement by an Indemnified Party effected without its prior written consent
(not to be unreasonably withheld); or (ii) to the extent that any loss, claim,
damage or liability is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted primarily from Indemnified Party’s
willful misconduct or gross negligence. The Company also agrees that no
Indemnified Party shall have any liability (whether direct or indirect, in
contract or tort or otherwise) to the Company or its security holders or
creditors related to or arising out of the engagement of ROTH pursuant to, or
the performance by ROTH of the services contemplated by, this Agreement except
to the extent that any loss, claim, damage or liability is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from ROTH’s willful misconduct or gross negligence.

Promptly after receipt by an Indemnified Party of notice of any intention or
threat to commence an action, suit or proceeding or notice of the commencement
of any action, suit or proceeding, such Indemnified Party will, if a claim in
respect thereof is to be made against the Company pursuant hereto, promptly
notify the Company in writing of the same. Any failure or delay by an
Indemnified Party to give the notice referred to in this paragraph shall not
affect such Indemnified Party’s right to be indemnified hereunder, except to the
extent that such failure or delay causes actual material harm to the Company, or
materially prejudices its ability to defend such action, suit or proceeding on
behalf of such Indemnified Party. In case any such action is brought against any
Indemnified Party and such Indemnified Party notifies the Company of the
commencement thereof, the Company may elect to assume the defense thereof, with
counsel reasonably satisfactory to such Indemnified Party, and an Indemnified
Party may employ counsel to participate in the defense of any such action
provided, that the employment of such counsel shall be at the Indemnified
Party’s own expense, unless (i) the employment of such counsel has been
authorized in writing by the Company, (ii) the Indemnified Party has reasonably
concluded (based upon advice of counsel to the Indemnified Party) that there are
legal defenses available to the Indemnification Party that are not available to
the Company, or that there exists a conflict or potential conflict of interest
(based upon advice of counsel to the Indemnified Party) between the Indemnified
Party and the Company that makes it impossible or inadvisable for counsel to the



--------------------------------------------------------------------------------

Indemnifying Party to conduct the defense of both the Company and the
Indemnified Party (in which case the Company will not have the right to direct
the defense of such action on behalf of the Indemnified Party), or (iii) the
Company has not in fact employed counsel reasonably satisfactory to the
Indemnified Party to assume the defense of such action within a reasonable time
after receiving notice of the action, suit or proceeding, in each of which cases
the reasonable fees, disbursements and other charges of such counsel will be at
the expense of the Company; provided, further, that in no event shall the
Company be required to pay fees and expenses for more than one firm of attorneys
(and local counsel) representing Indemnified Parties.

If the indemnification provided for in this Agreement is for any reason held
unenforceable by an Indemnified Party, the Company agrees to contribute to the
losses, claims, damages and liabilities for which such indemnification is held
unenforceable (i) in such proportion as is appropriate to reflect the relative
benefits to the Company, on the one hand, and ROTH on the other hand, of the
Private Placement as contemplated whether or not the Private Placement is
consummated or, (ii) if (but only if) the allocation provided for in clause
(i) is for any reason unenforceable, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) but also the
relative fault of the Company, on the one hand and ROTH, on the other hand, as
well as any other relevant equitable considerations. The Company agrees that for
the purposes of this paragraph the relative benefits to the Company and ROTH of
the Private Placement as contemplated shall be deemed to be in the same
proportion that the total value received or contemplated to be received by the
Company in connection with the Private Placement bear to the fees paid or to be
paid to ROTH under this Agreement. Notwithstanding the foregoing, the Company
expressly agrees that ROTH shall not be required to contribute any amount in
excess of the amount by which fees paid to ROTH hereunder (excluding
reimbursable expenses), exceeds the amount of any damages which ROTH has
otherwise been required to pay.

The Company agrees that without ROTH’s prior written consent, which shall not be
unreasonably withheld, it will not settle, compromise or consent to the entry of
any judgment in any pending or threatened claim, action or proceeding in respect
of which indemnification could be sought under the indemnification provisions of
this Agreement (whether or not ROTH or any other Indemnified Party is an actual
or potential party to such claim, action or proceeding), unless such settlement,
compromise or consent includes an unconditional release of each Indemnified
Party from all liability arising out of such claim, action or proceeding.

In the event that an Indemnified Party is requested or required to appear as a
witness in any action brought by or on behalf of or against the Company in which
such Indemnified Party is not named as a defendant, the Company agrees to
promptly reimburse ROTH on a monthly basis for all expenses incurred by it in
connection with such Indemnified Party’s appearing and preparing to appear as
such a witness, including, without limitation, the reasonable fees and
disbursements of its legal counsel.

If multiple claims are brought with respect to at least one of which
indemnification is permitted under applicable law and provided for under this
Agreement, the Company agrees that any judgment or arbitration award shall be
conclusively deemed to be based on claims as to which indemnification is
permitted and provided for, except to the extent the judgment or arbitration
award expressly states that it, or any portion thereof, is based solely on a
claim as to which indemnification is not available.